Case 3:19-CV-30020-I\/|GI\/| Document 1-1 Filed 02/15/19 Page 1 of 30

EXHIBIT A

 

Case 3:19-CV-30020-I\/|GI\/| Document 1-1 Filed 02/15/19 Page 2 of 30

Ql
a

- COMMONWEALTH OF MASSACHUSETTS
TRlAL COURT DEPARTMENT

HAMPI)EN coUNTY, ss summon COURT DEPARTMENT
ervin ACTIoN No.= 18 = 812

 

JEFFREY A. NEECE, ) HAMFDEN COuNTY
Plaintiff, ) SUPEHIICIJECDOIJHT
' )
"- ) NUV--~Z 2018
CITY oF CHICOPEE and )
SHARYN RILEY, ) M
Defendants. ) ct m< OF C URTS
) .

 

COMPLAINT AND .]URY ll\El\fL»’-\t]'~ll)1
Plaintiff Jeffrey A. Neece by and through counsel, alleges as follows:
PARTlES

1. Jeffrey A. Neece (“Mr. Neece” or “Plaintiff”) is an adult residing at 52 Ridge
Trail Road, Westfield, Hampden County, Massachusetts, 01085.

2. The City of Chicopee (“the City”) is a city located within Hampden County
within the Commonwealth of Massachusetts.

3. Sharyn Riley (“Ms. Riley”) is the City Audito_r for the City of Chicopee. Upon
information and belief, Sharyn Riley is an adult residing in the City of Chicopee

within Hampden County, Massachusetts.

 

1 Plaintiff will be seeking leave to amend this Complaint and Jury Demand as follows: (l) upon completion
of the 90-day Massachusetts Commission Against Discrimination waiting period, Mr. Neece will seek
leave to amend the Complaint to include claims of retaliation in violation of G.L. c. 151B, § 4 and 42
U.S.C. 2000e-3, and (2) upon completion of the 180-day waiting period for the presentment of claims
under G.L. c. 258, § 4, Mr. Neece will seek leave to amend the Complaint to include claims of negligence
(including, but not limited to, breach of duty not to retaliate and/or otherwise violate the law with regard to
Mr. Neece’s employment, and claims of negligent supervision and negligent training) and negligent

infliction of emo'a'onal distress. _
§ gm'. l ' w
-g@m 4 Q_L 0 M-g

dulle ,FN~$ __H'“ U'_'M
muriiv-_..~:~e- Paid-S.‘D.QSLD_UBR.~`GM
' ~B#i~} ~.‘._ '

_.‘_.d_~mb¢-.

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 3 of 30

4. The City and Ms. Riley are/were employers of the Plaintiff for the purposes of the
Fair Labor Standards Act (“FLSA”) and the Massachusetts Wage Act (“Wage
Act”). §§ 29 U.S.C. § 203 (d); G.L. c. 149, § 150.

JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction pursuant to G.L. c. 212, § 3.

6. This Court has personal jurisdiction over the City of Chicopee because it is a city
Within the Comrnonwealth of Massachusetts. The acts and omissions of the City
of Chicopee which gave rise to this Complaint also occurred in the
Commonwealth.

7. This Court has personal jurisdiction over Sharyn Riley because she is employed
by the City of Chicopee, lives in the City of Chicopee (upon information and
belief), and the acts and omissions of Ms. Riley which gave rise to this Complaint
occurred in the Commonwealth.

8.- Venue is proper in this Court pursuant to G.L. c. 223, § 1, because Plaintiff and
Ms. Riley reside in this judicial district and the City is located in this judicial
district

FACTUAL ALLEGATIONS

9.. Mr. Neece commenced working With the City of Chicopee on or about June 17,
2013, as Superintendent of the City’s Department of Public Works by way of an
Employment Contract (“Employment Contract”), a copy of which is attached as

Exhibit A.

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 4 of 30

10. Article II of the Employment Contract states, “This agreement shall begin on June

17, 2013 and terminate on .lune 30, 2018, a period of five (5) years and thirteen

(13) days.” §e§ Exhibit A, Article II.

ll. Article III of the Employment Contract states, “The compensation for the

12.

13.

14.

15.

Superintendent shall be as follows:. .. Fiscal year 2017- $98,000.” §_§§ Exhibit A,
Article III.

Article IV of the Employment Contact states, “The Superintendent shall have a
paid vacation as follows: Four (4) weeks per calendar year.” §§ Exhibit A,
Article IV.

Article VIII of the Employment Contract states, “The Superintendent shall be
eligible for such medical dental, and life insurance coverage and rates as is
currently provided to all municipal employees or such successor medical
insurance coverage as may be implemented for said employees.” S_ee_: Exhibit A,
Article VIII.

Article XI of the Employment Contract states, “The Superintendent shall be
eligible for longevity as provided to municipal employees under the UFCW
Administrative collective bargaining unit. Payroll will be made on the first payroll
in July.” Y§ Exhibit A, Article XI.

Article II of the Employment Contract states, “'I'he terms and conditions of this
contract shall be automatically extended and shall remain in effect until the

approval of any subsequent contract.” §§ Exhibit A, Article II.

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 5 of 30

16. In or about 2015, the City advertised a job with the title of Motor Equipment

17.

18.

19.

20.

21.

22.

Operator Repairperson, which fell under Mr. Neece’s supervision, authority, and
control.

In conjunction with that opening, Mr. Neece and others interviewed Ms. Nicholle
Huber (“Ms. Huber”).

As the appointing authority, Mr. Neece ultimately offered the position to Ms.
Huber through the Human Resources Department.

Ms. Huber accepted the offer.

Without obtaining input or direction from Mr. Neece, the City by way of Ms.
Raisa Riggott of the City’s Human Resources Department, rescinded the job
offer.

Mr. Neece found out that the offer was rescinded from Ms. Huber subsequent to
the rescission.

Upon learning that the City had rescinded the offer of employment to Ms. Huber,
Mr. Neece took actions, including, but not limited to:

a. Mr. Neece verbally disclosed to Mayor Kos in substance that he (Mr.
Neece) believed the City had acted in a discriminatory fashion in
rescinding Mr. Huber’s offer of employment

b. Mr. Neece objected to and expressed reticence about participating in the
hiring process for the position going forward based upon his reasonable
belief that the City’s actions in rescinding the offer had been

discriminatory,

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 6 of 30

23.

24.

25.

26.

c. Mr. Neece told Mayor Kos that he refused to give his (Mr. Neece’s)
official recommendation for any other candidate for the position. The
basis for Mr. Neece’s refusal was his reasonable belief that the City’s
actions in rescinding the offer had been discriminatory

Ms. Huber brought legal action against the City, alleging she was discriminated
against by the City (“Huber case”).

On or about October 16, 2017, Mr. Neece was deposed in the Huber case. Mr.
Neece truthfully testified at his deposition and his testimony specifically
referenced statements made by Mr. Allen Ryczek, notification by himself (Mr.
Neece) to the City about Mr. Ryczek’s statements, statements by other City
employees relating to the job requirements for the Motor Equipment Operator
Repairperson position, his (Mr. Neece) not being the person who rescinded the
offer, the typical hiring process and Who from the City that process typically
involved, and his (Mr. Neece’s) discomfort with how the rescission of the offer
was handled.

Subsequent to Mr. Neece testifying in the Huber case, the City’s attorney stated to
another City employee Who Was also going to be deposed in the Huber case that
she should feel free during her deposition to make damaging statements against
Mr. Neece since the City would not take any action against Mr. Neece because it
was afraid that he Would sue the City for retaliation. No damaging statements
against Mr. Neece would have been warranted.

On or about March 5, 2018, Mr. Neece notified City Mayor Richard Kos about a

lawsuit that he was involved in with the Town of Southwick relating, in part, to

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 7 of 30

27.

28.

29.

30.

31.

32.

33.

retaliation by the Town of Southwick. During the conversation, Mr. Neece
expressly told Mayor Kos that he had filed a Charge of Discrimination against the
Town of Southwick based upon the same claims that comprised his lawsuit
pending at the time of the March 5th conversation

On March 7, 2018, Mayor Kos met with Mr. Neece in the presence of Evelyn
Rivera-Riffenburg, Director of Human Resources, and John Beaulieu, Chief of
Staff, who were present at Mayor Kos’ request (“March 7th Meeting”).

During the March 7th Meeting, Mayor Kos threatened Mr. Neece that he had
already instructed Ms. Rivera-Riffenburg to post a job ad for the Superintendent
position and that Mr. Neece should prepare himself to apply for the position.
Mayor Kos also stated to Mr. Neece that he intended to do a job performance
review of Mr. Neece in which he would “pick apa ” his job description and give
him a “bad review.”

The March 7th Meeting was the first time Mayor Kos (Mr. Neece’s supervisor)
had ever notified Mr. Neece that Mayor Kos’ thought there was any issue with
Mr. Neece’s job performance

Mayor Kos actually never did a negative performance review of Mr. Neece.

The March 7th Meeting Was extremely distressing for Mr. Neece and caused Mr.
Neece great embarrassment, as Mayor Kos made the threats and accusations in
front of Ms. Rivera-Riffenburg and Mr. Beaulieu, imparting a false impression
that Mr. Neece had engaged in poor performance of his job.

The City issued Mr. Neece a letter dated March 15, 2018, which purported to

serve as a “verbal warning” to Mr. Neece. Included in the letter were a series of

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 8 of 30

34.

35.

36.

37.

38.

39.

false statements. The March 15th letter was very distressing for Mr. Neece due to
the false information contained therein, which could be viewed by anyone with
access to the letter.

Following the March 7th Meeting, Mayor Kos refused to communicate directly
with Mr. Neece directly ever again until their meeting on June 28, 2018.

This resulted in Mr. Neece not having access to his direct supervisor for purposes
of addressing City business

During the course of the winter of 2017 and spring of 201 8, Mr. Neece (with
Mayor Kos’ authorization) conducted a search to fill the position of Parks
Superintendent for the City.

Mr. Neece conducted interviews of candidates along with Ms. Riggott and Mr. Al
Stryzak, reviewed the candidates’ qualifications, and narrowed down the list of
individuals appropriate for hiring to two individuals

On or about April 3, 2018, during a meeting between Mr. Neece, Mayor Kos, and
Ms. Rivera-Riffenburg, Mayor Kos informed Mr. Neece that he was appointing
an individual to serve as interim Parks Superintendent and appointing an
individual to serve as Assistant to the Department of Public Works
Superintendent Appointment of anyone to these positions fell under the authority
of Mr. Neece, not Mayor Kos.

Mayor Kos’ action in appointing the individuals was inappropriate and in
violation of at least the City’s Code and G.L. c. 41, § 69E, which states that the

Superintendent of Public Works “shall, subject to the approval of the board,

____ Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 9 of 30

 

40.

41.

42.

43.

44.

. 45.

appoint such assistants, agents and employees as the exercise and performance of
his powers, rights and duties may require.”

On or about June 27, 2018, Mr. Neece Was informed by a City Councilman that
during the executive session of the City Council held on April 24, 2018, the City’s
attorney counseled the City Council about a proposed settlement in the Huber
case and as part of that counsel the attorney expressly stated to the City Council
for their consideration in deciding about settlement that “J eff Neece’s testimony
was not favorable to the City’s position.”

On or about June 28, 2018, Mayor Kos met with Mr. Neece and advised him that
since he was taking .lune 29, 2018 as a vacation day, his last day of work for the
City of Chicopee would be June 28, 2018 (“June 28th Meeting”).

During the June 28th Meeting, Mayor Kos gave Mr. Neece a letter that set out
concerns Mayor Kos purported to have with Mr. Neece’s job performance

The letter stated, “ln light of my concerns, this is to confirm that I have decided
not to renew your employment contract nor extend it in any way when it expires
on June 30, 2018.”

During the June 28th Meeting, despite the next scheduled pay~date for the City
being Friday, July 6, 2018, the City paid Mr. Neece certain amounts, including,
but not limited to, his wages through June 30, 2018, accrued vacation pay, and ten
extra weeks of pay (purportedly severance pay).

The manner in which Mayor Kos conducted the June 28th meeting and his actions
and those of his agents subsequent to the meeting caused Mr. Neece severe

emotional distress, including, but not limited to, the fact:

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 10 of 30

a. Mayor Kos conducted the meeting Mr. Neece’s office, rather than at his
(Mayor Kos’) office.

b. Mayor Kos included in the meeting at least five individuals in addition to
himself (the Mayor) and Mr. Neece: Mr. John Beaulieu, Ms. Rivera-
Riffenberg, Mr. Strepka, the City Messenger, and a member of law
enforcement

c. Mayor Kos had the police waiting in the parking lot of the Department of
Public Works garage.

d. ln front of many staff and City employees, Mayor Kos required Mr. Neece
to relinquish (i) the keys to the City’s truck (for which he had driving
privileges) and (ii) the City-owned phone which Mr. Neece had used
during the tenure of his Employment Contract.

e. Mayor Kos had the City messenger and Mr. Strepka drive Mr. Neece
home rather than allowing him to drive home in the City~issued vehicle
Mr. Neece had been using during the tenure of the Employment Contract,
despite the initial term of the Employment Contract lasting through June
3 0, 201 8 .

46. As of the date of the filing of this Complaint, the City Council has not approved
any subsequent contract for the position Superintendent of the City’s Department
of Public Works.

47. Subsequent to June 30, 2018, despite the terms and conditions of the Employment
Contract automatically extending beyond June 30, 2018 due to the City not

having approved a subsequent contract for the position of Superintendent of the

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 11 of 30

48.

49.

50.

51,

52.

City’s Department of Public Works, the City and Ms. Riley have not complied
with the terms of the Contract by, at the least, not paying Mr. Neece his wages,
longevity, and vacation time provided for by the Contract, and not paying and/or
providing other benefits provided for in the Employment Contract, including, but
not limited to, various insurances.

Defendant Sharyn Riley is appointed by the City of Chicopee as the City Auditor.
M.G.L. c. 149, § 148 states, “Every public officer whose duty it is to pay money,
approve, audit or verify pay rolls, or perform any other official act relative to
payment of any public employees, shall be deemed to be an employer of such
employees, and shall be responsible under this section for any failure to perform
his official duty relative to the payment of their wages or salaries, unless he is
prevented from performing the same through no fault on his part.”

Defendants have failed to fully pay Mr. Neece the wages owed him under the
Employment Contract since July l, 2018, which include, but are not limited to, at
least his salary wages, the value of the vacation time he has accrucd, and his
longevity pay.

Additionally, since July l, 2018, the City has failed to (a) provide Mr. Neece with
the medical and dental insurance provided for in the Employment Contract, and
(b) maintain life insurance coverage for Mr. Neece as provided for in the
Employment Contract,

The Massachusetts Attorney General’s Office issued Plaintiff an authorization for

irmnediate private suit for his claims by letter dated October 19, 2018.

10

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 12 of 30

53. The City took at the least the following actions/omissions against Mr. Neece at
least in part in retaliation for his disclosing to Mayor Kos his belief the City had
acted in a discriminatory fashion and Mr. Neece obj acting/refusing to participate
in the continued hiring of someone else into the position based upon his
reasonable belief the City acted in a discriminatory fashion in rescinding Ms.
Huber’s offer of employment

a. The City’s attorney stated to the City employee that she should feel free
during her deposition in the Huber case to make damaging statements
against Mr. Neece.

b. On March 7, 2017, Mayor Kos (a) threatened Mr. Neece that he had
already directed Ms. Riggott to post his job and stated he was going to
intentionally give Mr. Neece a bad job performance review (which,
notably, he never did), and (b) falsely stated in front of other people that
Mr. Neece had performed badly at his job, which was untrue

c. Mayor Kos’ refused to have direct contact with Mr. Neece subsequent to
March 7, 2018 in his role as Mr. Neece’s supervisor, despite Mr. Neece’s
repeated attempts to speak/meet with Mayor Kos about City matters.

d. Mayor Kos issued Mr. Neece a written “verbal warning” on March 15,
2018, which contained false statements and misrepresentations regarding
Mr. Neece’s job performance

e. Mayor Kos appointed individuals to positions that Mr. Neece had the
authority to fill.

f. The City failed to renew Mr. Neece for a subsequent employment contract.

11

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 13 of 30

g. The City breached Mr. Neece’s Employment Contract subsequent to June
30, 2018 by

i. Failing to fully pay Mr. Neece the Wages owed him under the
Employment Contract since July l, 2018, which include, but are
not limited to, at least his salary wages, the value of the vacation
time he has accrued, and his longevity pay, and

ii. Failing to (a) provide Mr. Neece with the medical and dental
insurance provided for in the Employment Contract, and (b)
maintain life insurance coverage for Mr. Neece as provided for in
the Employment Contract.

54. The City took at the least the following actions/omissions against Mr. Neece at
least in part in retaliation for Mr. Neece opposing the City’s discriminatory
rescission of the job offer to Ms. Huber and Mr. Neece testifying in the Huber
case and Mr. Neece having filed the MCAD charge and complaint against the
Town of Southwick:

a. The City’s attorney stated to the City employee that she should feel free
during her deposition in the Huber case to make damaging statements
against Mr. Neece.

b. On March 7, 2017, Mayor Kos (a) threatened Mr. Neece that he had
already directed Ms. Riggott to post his job and stated he was going to
intentionally give Mr. Neece a bad job performance review (which,
notably, he never did), and (b) falsely stated in front of other people that

Mr. Neece had performed badly at his j ob, which was untrue

12

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 14 of 30

c. Mayor Kos’ refused to have direct contact with Mr. Neece subsequent to
March 7, 2018 in his role as Mr. Neece’s supervisor, despite Mr. Neece’s
repeated attempts to speak/meet with Mayor Kos about City matters.

d. Mayor Kos issued Mr. Neece a written “verbal warning” on March 15,
2018, which contained false statements and misrepresentations regarding
Mr. Neece’s job performance

e. Mayor Kos appointed individuals to positions that Mr. Neece had the
authority to fill.

f. The City failed to renew Mr. Neece for a subsequent employment contract

g. The City breached Mr. Neece’s Employment Contract subsequent to June
30, 2018 by

i. Failing to fully pay Mr. Neece the wages owed him under the
Employment Contract since July 1, 2018, which include, but are
not limited to, at least his Salary wages, the value of the vacation
time he has accrued, and his longevity pay, and
ii. Failing to (a) provide Mr. Neece With the medical and dental

insurance provided for in the Employment Contract, and (b)
maintain life insurance coverage for Mr. Neece as provided for in
the Employment Contracttennination Mr. Neece’s employment
purportedly effective June 30, 2018.

5 5 . The City is liable for the acts of its employees, officers, and agents.

56. The Defendants’ actions/omissions have caused Mr. Neece harm, including, but

not limited to, (a) severe emotional distress, (b) physical harrn, including but not

13

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 15 of 30

57.

58.

59.

60.

61.

62.

63.

limited to: severe anxiety, headaches, trouble sleeping, loss of appetite, and

stomach aches, and (c) pecuniary harm.
C_QU_]`I_T._QM
Violation of the Wage Act, G.L. c. 149, § 148
Both Defendants
Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs
as if fully set forth herein.
The Wage Act requires an employer to pay weekly or bi-weekly each such
employee the wages earned by him within six days of the termination of the pay
period during which the wages were earned. §_e§ G.L. c. 149, § 148.
Mr. Neece commenced working with the City of Chicopee on or about June 17,
2013, as Superintendent of the City’s Department of Public Works by way of the
Employment Contract.
Article ll of the Employment Contract states, “This agreement shall begin on June
17, 2013 and terminate on June 30, 2018, a period of five (5) years and thirteen
(13) days. §§ Exhibit A, Article II.
Article II of the Employment Contract states, “The terms and conditions of this
contract shall be automatically extended and shall remain in effect until the
approval of any subsequent contract.” §§ E_.
The City Council has not yet approved any subsequent contract for a
Superintendent for the City’s Department of Public Works.
By their conduct of failing to fully and timely pay Mr. Neece at least the

following, Defendants have violated the Wage Act and caused Plaintiff harm:

14

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 16 of 30

a. Salary wages owed Mr. Neece since July l, 2018 under the Employment
Contract, at the rate established by the Employment Contract,

b. The vacation time Mr. Neece has accrued since July 1, 2018 under the
Employment Contract, and

c. The longevity payment owed Mr. Neece since July 1, 2018 under the
Employment Contract

64. Plaintiff has been damaged by the actions/omissions of the Defendants.
COUNT TWO
Violation of the Fair Labor Standards Act, 29 USC § 206
(Both Defendants)

65 . Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs
as if fully set forth herein.

66. The Fair Labor Standards Act requires an employer to pay its employees who
engage in commerce during any workweek a minimum wage § 29 USC §
206(a).

67. Mr. Neece commenced working with the City of Chicopee on or about June 17,
2013, as Superintendent of the City’s Department of Public Works by way of the
Employment Contract

68. Article II of the Employment Contract states, “This agreement shall begin on June
17, 2013 and terminate on June 30, 2018, a period of five (5) years and thirteen
(13) days. §§ Exhibit A, Article II.

69. Article II of the Employment Contract states, “The terms and conditions of this
contract shall be automatically extended and shall remain in effect until the

approval of any subsequent contract.” §e_e i_d.

15

_ - - Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 17 of 30

70. The City Council has not yet approved any subsequent contract for a
Superintendent for the City’s Department of Public Works.

71. By their conduct of failing to fully and timely pay Mr. Neece at least the
following, Defendants have violated the Fair Labor Standards Act and caused
Plaintiff harm:

a. Salary wages owed Mr. Neece since July 1, 2018 under the Employment
Contract, at the rate established by the Employment Contract,
b. The vacation time Mr. Neece has accrued since July l, 2018 under the
Employment Contract, and
c. The longevity payment owed Mr. Neece since July 1, 2018 under the
Employment Contract
72. Plaintiff has been damaged by the actions/omissions of the Defendants
COUNT TI-IREE
Breach of Contract
(City of Chicopee)
73. Plaintiffre-alleges and reasserts the allegations in all of the preceding paragraphs

as if fully set forth herein.

 

i 74. Mr. Neece commenced working with the City of Chicopee on or about June 17,
2013, as Superintendent of the City’s Department of Public Works by way of the
Employment Contract,
75 . Article II of the Employment Contract states, “This agreement shall begin on June
17, 2013 and terminate on June 30, 2018, a period of five (5) years and thirteen

(13) days. § Exhibit A, Article II.

16

__Gase 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 18 of 30

76. Article II of the Employment Contract states, “The terms and conditions of this
contract shall be automatically extended and shall remain in effect until the
approval of any subsequent contract.” §§ Q.

77. The City Council has not yet approved any subsequent contract for a
Superintendent for the City’s Department of Public Works.

78. By their conduct of failing to continue to meet the terms and conditions of the
Employment Contract since July 1, 2018, the City has breached the Employment
Contract and caused Plaintiff harm, including, but not limited to:

a. Failing to pay Mr. Neece salary wages owed Mr. Neece since July l, 2018
under the Employment Contract, at the rate established by the
Employment Contract,

b. Failing to pay Mr. Neece the vacation time Mr. Neece has accrued since
July 1, 2018 under the Employment Contract, and

c. F ailing to pay Mr. Neece the longevity payment owed Mr. Neece since
July 1, 2018 under the Employment Contract

79. Additionally, the City breached the Employment Contract by failing subsequent
to June 30, 2018, to maintain and provide medical, dental, and life insurance
coverage for Mr. Neece.

80. Plaintiff has been damaged by the actions/omissions of the City.

COUNT FOUR

Violation of G.L. c. 149, § 185
(City of Chicopee)

 

81. Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs

as if fully set forth herein.

17

 

-- Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 19 of 30

82. M.G.L. c. 149, § 185(`b) states, “An employer shall not take any retaliatory action
against an employee because the employee does any of the following:... (1)
Discloses, or threatens to disclose to a supervisor or to a public body an activity,
policy or practice of the employer, that the employee reasonably believes is in
violation of a law, or a rule or regulation promulgated pursuant to law, ...;. .. (3)
Obj ects to, or refuses to participate in any activity, policy or practice which the
employee reasonably believes is in violation of a law, or a rule or regulation

promulgated pursuant to law, ....”

83. Upon learning that the City had rescinded the offer of employment to Ms. Huber,
Mr. Neece took actions, including, but not limited to:

a. Mr. Neece verbally disclosed to Mayor Kos in substance that he (Mr.
Neece) believed the City had acted in a discriminatory fashion in
rescinding Mr. Huber’s offer of employment

b. Mr. Neece objected to and expressed reticence about participating in the
hiring process for the position going forward based upon his reasonable
belief that the City’s actions in rescinding the offer had been
discriminatory,

c. Mr. Neece told Mayor Kos that he refused to give his (Mr. Neece’s)
official recommendation for any other candidate for the position. The
basis for Mr. Neece’s refusal was his reasonable belief that the City’s
actions in rescinding the offer had been discriminatory.

84. The City took at the least the following actions/omissions against Mr. Neece at

least in part in retaliation for his disclosing to Mayor Kos his belief the City had

18

 

 

Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 20 of 30

acted in a discriminatory fashion and Mr. Neece objecting/refusing to participate

in the continued hiring of someone else into the position based upon his

reasonable belief the City acted in a discriminatory fashion in rescinding Ms.

Huber’s offer of employment

a.

The City’s attorney stated to the City employee that she should feel free
during her deposition in the Huber case to make damaging statements
against Mr. Neece.

On March 7, 2017, Mayor Kos (a) threatened Mr. Neece that he had
already directed Ms. Riggott to post his job and stated he was going to
intentionally give Mr. Neece a bad job performance review (which,
notably, he never did), and (b) falsely stated in front of other people that
Mr. Neece had performed badly at his job, which was untrue

Mayor Kos’ refused to have direct contact with Mr. Neece subsequent to
March 7, 2018 in his role as Mr. Neece’s supervisor, despite Mr. Neece’s
repeated attempts to speak/meet with Mayor Kos about City matters.
Mayor Kos issued Mr. Neece a Written “verbal warning” on March 15,
2018, which contained false statements and misrepresentations regarding
Mr. Neece’s job performance

Mayor Kos appointed individuals to positions that Mr. Neece had the
authority to fill.

The City failed to renew Mr. Neece for a subsequent employment contract
The City breached Mr. Neece’s Employment Contract subsequent to June

30, 2018 by

19

__ . . . Case 3:19-CV-30020-|\/|G|\/| Document1-1 Filed 02/15/19 Page 21 of 30

i. Failing to fully pay Mr. Neece the wages owed him under the
Employment Contract since July 1, 2018, Which include, but are
not limited to, at least his salary wages, the value of the vacation
time he has accrued, and his longevity pay, and
ii. Failing to (a) provide Mr. Neece with the medical and dental
insurance provided for in the Employment Contract, and (b)
maintain life insurance coverage for Mr. Neece as provided for in
the Employment Contract
85. The City is liable for the actions of its employees, officers, and agents.
86. Mr. Neece has suffered emotional distress, physical harm, and pecuniary harm
due to the City’s actions/omissions.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff claims:
1. lmmediate reinstatement to the position of Superintendent of the City’s
Department of Public Works per the terms and conditions of the
Employment Contract;

2. Monetary damages in an amount to be determined at trial;

3. Statutory treble damages for all unpaid wages and monies owed to
Plaintiff;

4. Statutory interest at the rate of twelve percent (12%);
5. Attomey’s fees and costs; and

6. Such other legal or equitable relief as the Court may award.

20

 

 

~__ _ - Case 3:19-CV-30020-|\/|G|\/| Document 1-1 Filed 02/15/19 Page 22 of 30

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable

Respectfully submitted,
JEFFREY A. NEECE,

By His Attorney,

Emiiy E. smith-L`é'é“ 0#634223)
esmithlee@slnlaw.coni

SLNLAW LLC

46 South Main Street

Sharon, MA 02067

Tel: 7 81-784-2322

Fax: 781-328-1772

Dated: October , 2018

21

 

 

 

. . .Case---3-:19-c\/-30020-|\/|-G|\/|-- Document-- 1--1- Filed 02/15/19 - Page 23 of 30

nmLoYrrsNr CoN'rnAcT
griggs nn nn ECE,- surmier NDENT

n‘ `E°PARTMENT or runth womcs' `

This agreement made by end between the GITY O_F CEHCOPBE, a municipal
corporation organized under the laws cf the Cornmonwe-aliii of`l\/fassachusertsz
hereinafter referred to as the -City, and lefErey Neece, Superintendent of the City’s
Department cri-Public Worl<'s_., hereinafter referred to as the Superintendent The
City and the Superintendent for consideration stated herein mutually agree as
follows':
an_ner _CLE I_
§COPE 011 § `ERVICES

The Superintendent shallj in a full time position7 be the head and have the general `
supervision ofthe Dep'aitolent of'Pubiic Worlts. The Sup' erintendcnt shall perform
all functions reserved to said Superintendent ill the Dep ariment of Public Works

Ordina_nce adopted by the City' of Chicopee

_AnrrCL-E n
MO_EM

This agreement shall begin on`_ June 1’7,- 2013 and terminate on June 30, 2018, a'
period of five _("5) years and thirteen (13_) days_. 'Ihe Superintendent:nay be
removed from this position only for documented just'cause by the Mayor', with the
approval of seven (’7] members of the City Council,_ after public hearing held by the

- Mayor, up on a seven -('7) day notice in Wri,-ting at the residence cf the

Superintendent setting forth the cause and the time and place of hearing

The Sup.ermtendent of the Dep artment ofPublic Works shall not be a Civil Service
positionl The Superintendent shall he deemed to be a managerial and confidential
employee denned 'in_l\/iassacliusetts Genera'l Laars,1 .C_hapter lSOE and shall not be
included in a Collective Bargatn__ing unit or entitled to coverage under said Chapter;

The terms and conditions of this contract shall be automatically extended and shall _

remain in effect until the approval of any subsequent contract

/§)§.- 14

 

- Case~-3:19-cv-30020-I\/|-GI\/| Document--l-l- Filed 02/15/1--9 -P»age 24-01°30l -

AnrrCLn m
comnnsarron ann sssnrrrs

The compensation for the Superintendent shall bjc as follows:

Fi'sca_l Year 2014 ~ $90,000

Fiscal Year 2015 '- $9_2,0_00.

F,i.S.GelYe_ar 2016 - '$94,0.00

eisen rea 2017 - -js'96,00'0

Fi'_Scal Y`.ear 2018 - $98,000
AR'I'_[CLE
VACA'I`ION

’l_'he‘ Superintendent Shall have a paid vacation as folloWS: Fou'r (4) W`e`elcs per
calendar year_; t

Vacations shall be scheduled With the approval of the Ma'yor upon fourteen (14_)
days prior notice., however, the Superintendent shall be allowed to schedule .a
vacation day or days adm less notice oath an oral request to the l\/'layor and the
Mayor’s approval shall not be unreasonably denied

llfthe Superintendent has started his vacation and is called back to Work, he shall
be compensated for such reasonable costs incurred due to said callb ach to Work,
for example; plane fares hotel costs, and such reasonably related expenses

'i`ime-ui£ized to attend professional conferences and other related meetings Will not
be charged to vacation or sick leave time

linnan V
srCK LEAVE AND Lr:nvn on_AnSENCn

The Superintendent shall continue to receive his regular compensation during the
period of his absence from duty because of'tot;al disability resulting from personal
injuries -, sicknesss or illness not arising out of and in the course of his employment
Cornpensation for such disability shall be incited to 1~1/4 days for each month of
service in the preceding livelve (12) mouths, but no more nor less than Fifteen
(15) days in any usech (`12)_ month period

 

.. .Case 3:1-9--€\/-30020-|\/|-(3|\/| Document 1-1 Filed---02/15/19 Page -25 of 30

A'ny unused portion ot` any sick leave allowed hereunder may be accumulated
Without limit

The City agrees to pay the Superintendent upon retir_en:rent3 death or
discontinuance of his service, (Which shall not include dismissal for dis ciplinar'y
reasons)_, his daily rate of pay'times Z/Sths the number of stole days accrued as
recorded at date cf final S¢P alaii`on_ on the City"s- payrolls '

Payrnen_t_ to the Superintendent for disability resulng from performance of duty-z

1. '.[-'he Superintendent shall receive compensation to be determined as follows:
Tctal_,} Weelr'-ly salary due to Superintendent less actual amount received horn
Worke'rs` C'ompensat'icn insurance The difference due and payable by the City
of Chicopee shall be charged to the Superintendent’s accrued sick leave or
Vacation_ time

2.- 111 Tlli@ ¢V€Jl.'f libel the 3111 Wecl§ly Salary is paid to the Superintendent due to
lateness in payment by the Worl<;ers-’ `Compens ation insurance the
Superintendent will tenn over to the City Treaeurer any such applicable
reimbursement inal_ly paid by the lns`ur'ance Cornp'an}f.

Ihe City agrees to reasonable consideration to request for unpaid leave of absence
of up tc` One (l)_ Year for sickness, accident, or any other Valid cause. ’l`lte Maon
shall have the authority'to grant such leave of absence upon the written request of
the Superintendent

sierran Vl
BERSONAL Lnn_ vis

The Superintendent shall b'e allowed Tlnee (3)` personal days per calendar year.
The Superintendent shall be allowed to accumulate up to a nra;dmnnr of Five (5)
personal days per calendar 'year.

 

- Casa-S:lQ-cV~SO@ZO-I\/|GI\/| Document 1-1 --F-i|ed-02/15/19- Page 26 of-~SO ~

HOLIDAYS

The Superintendent shall li_ave"tl;re following paid holidays:

l/_`g.:day before l‘lew Year-S'S Lab or ._Day`

New Ye'ar"s Day :Columbus Day
Marti:l Lr_ltl:rer Kng D~ay Vete'r'-an’s Day'
Washington’s Bi_rtliday' Thaoksgivz`nrg .Day

1/2' day Good Friday day after 'Ilianl<sgiving Day
Patrlot"s Day Vz day before Cl:ii=istmas Day
Memo_rial Day Chr"rstrrlasj Da_y
bid-ependeeee Day

1a addition te the foregoing holidays_, all such additional holidays as may be
established by the Pr'eeide'nt of the Urlited State`s, the C.ong"res_s,, the Governor o`r' the
Legislature cf the Commonwealth of Massachuserts shall be celebrated in the same
mariner
ABTICLE V_[[[`
INSURANCE

The Supezieteedent shall be eligible for such medical,__ dental, and life insurance
coverage and rates as is currently provided te all municipal employees or adell
successor medical insurance coverage as may be implemented fer said employees

ARTICLE_}Q§
BEREAVEMENT LEAVE

"lhe Superintendent shall be granted leave iadrlrout lose of pay in the event of death
in his immediate family Such`leave shall be five (5) days for spouse, mother,
father and children and three (3) days for all other immediate family members,
excluding the day of the death and Shall lie for the purpose of attending the services
for the deceased Fer the purpose of the Article, the term ‘-‘immediate famjly’~’ shall
mean and include the following

S,pouse Brother Grandmother Grandfather
Child l\/I'odier Fatller So`r'l-in-Law
Daugl:rer-irl-Law Sister G_randson
l\/lothel‘-.jn-Law Fatl:rer'-in-Law Brother-in-Law

Sister-irr-Law Granddaughter Stepclnildrerl

. . .-Case\-S:--lQ-cv-e©OZ@-I\/|GI\/| Docume-n-t 1-1 Filed»02/15/19 - Page 27 of---SO --

ln addition if the deceased lives mere than-one hundred (100) miles from the `City
oi` Chicop'ee, the Superintendent Will be granted one (lj day to travel to the
location and cn"e (l) day to return Said travel to be exclusive of the three (3) days
set above `

AR_rrcr,n-X
Mumf

lfthe Superintendent’.s service on a jury causes him to lose regularly scheduled
Wcrlg the Superintendent Will_ receive for the period ofthe jury service the
difference between jury duty reirnbm'sement and regular pay computed at straight
time on the current hourly rate

an d _ rican X_t

The Superintendent shall b_e eligible for longerdt_y as provided to municipal
employees under the llECW Adrriinisl§tative collective bargaining unit

Payment Will be made on the iirst payroll in luly, lft_he anniversary date is
reached and the services are terminated due to retirement death or voluntary
termination, the Superintendent shall be paid the full amount of longevity
compensation due for that year,. With the Jfinal pay,

ART,[QLE XH
sEvEnsNC.E PAY

_ln the event the Supenntendenf?s employment is temiinated in accordedce With
Article ll (Tenns of`S.ervice) or reappointment is not made Without cause, he shall
be paid two (2_)_ Weelrs of severance :p ay for every year of service not t_o. exceed
twenty~.si)t (26_] weeks

ARHCLE_X`HI
nn sr:sLLANEQUs rnuvrsrn'Ns

The Superintendent agrees that the DPW administrative offices Willbe open
during the required hours established by the Mayor and City Council

Ther~.e is a reasonable expectation that the Superintendent Will average a minimum
cf thirty-five (`3 5) hours per Weel<.

- Case 3-:19-€\/*3®020-|\-/|(3-|\/| --Doc-ument~l-l- ~Filed '02/'15'/'19 'Pag'e 28 of"SO""'“"

'Ilie Superintendent agrees to fulfill_ihe reasonable responsibilities assigned during
the implementation of a reasonable employee performance review system,_ as
established by the Human Resour.ces Department.

Anrrc_L-n Xr_v
nsi)ni_n_y_ir_iicnrtois

The City shall defend, save harmless and indemnify the Employee against any tort_, `

professich liability claim deman'cl, cr other legal action whether groundless or
otherwise arising out of an alleged act cr omission occurring in the performance of
his duties as Superintendent even it` said claim has been made following his
termination from employment provided that the Employee. acted udthin the scope
of his duties»as provided wider the extent of Massachusetts G_eneral Laws, Ohapter
25 8.. The City may compromise and settle any such claim or suit and pay the '
amount of any settlement or judgment _nendered thereon without recourse to the

Employee. T_lie City shall reimburse the Superintendent for any attorney’s fees and '

costs incurred by the Sup erintentient in connection With such claims or suits
involving the Superintendent in his professional cap acity. This_ Se_cti`on shall
survive any termination ofthis Agtee`ment. -

All_ parties agree that the b~eneits of this agreement shall be
l`N WIINESS- WIEBEOF, cf the day cf , the City cf Chicopee has caused its

corporate seal to be hereto aH)ted in its name and behalf by the Mayo`r, l\f.[ichae_l_ D.
Bi`ssonnette and leffrey Neece, Superintendent of Public Works

   

 

CITY:OF CHICOPEE
`Y: __ BY?"'" ' `
Mich_acl D. Bissonnette lehiey eeoe,

Mayor - Superintendent of Public Works

Ued A=s T

Karen T~. iletblli"nay
City Solicitor

  
  

 

, .Case 3:19-0\/-30020--|\/|(3|\/| Document~':§L--l-A Filed 02/1-5/1-9 Page »29 of 30

COlVH\/IONWEALTH 'OF MASSA.CHUSETTS

 

TRlAL COURT DEP-ARTM:E:NT
HAMPDEN COUNTY, ss s'U_PER_loR oOURT DEPARTNmNT
cIVIL Ao'.rtoN No.:
312me Al NEE_C"E,_, )
Plail_ni.ffg )
) .
v. )
CITY oF omoo.P-En and )
SHARYN R.ILEY, )
Defendants, )
)

 

PLAMTIFF=S suran oF testme .MoNEY I)'AMA one

Putsuant to M.G_.L, c. 212 § 3A, Plaintif_t§ JEI".F'R.E.Y A. NEECE, tbxough eounsel, sets
flo the following estimate of money damages and..fé¢h.l@l basis thereof

 

 

Category ' Amount Factual Basis
claims ca .4 _ At least $3 8,033,54 Defendane.’ failure through omaha 2a
l. B`reaé`h of oontr'ac`t, and (s'ingle damages) 2018, to pay straight salary wages end
2, Failure to pay -wages provide medical Be_nafits under the
and provide other Employment Contract, [A\nount does
benefits in violation of- not yet include amounts owed for the
the Wage Act, G.L. c. value of the dm`tal/life insurance and
1499 § 148,_ and the O’Lher benefits.]

Fait Labor Standards
Act, 29 Uso § 206

 

 

Retaliation/temnnation in l At least $610,000' Appl'oxlmate amount Plaintiffwo`uld
violation of G.L. c. 149, §_ 185 have reoeived_in straight solely wages
and medical benefits had the City not
failed (in retaliation against PlaintiH for
his taking protected action under the
relevant statute) to renew Plaintiff for a
Subsequent five year contract [Arnount
does not yet include the value of the
dental/er insurance and other benefits
Plaintiffwas precluded from receiving.]

 

 

 

 

 

Case 3:19-€\'/-30020-|\/|(3|\/| Dooument 1-1 Fi|e'd 02/15/19 Page 30401‘30' "

For purposes of compliance with M,G._L-, c. 212 § 3 and 3A, the foregoing does net
include the statutory damage award of triple 'darnage's, nor does ~_it include attomey’s'fe'es.
Re'spe_etfully submitted
IEF`FREY A.- NEECE
By His attomey:

':'?”"":é%//"

Emily E. Sm'nh-Lee (B_B'o# 634223)

esmithlee@_shilaw.oom

SLNLAW 'Lto°

46 South Mam Street

ehaan MA 02067

Tol; 781~784-.232_-2;
Dated: october _J 2018 Fa).e 781-328~1772

